Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered July 7, 2010, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant initially rejected a plea offer, but subsequently pleaded guilty to criminal sale of a controlled substance in the third degree in satisfaction of a two-count indictment and another uncharged crime. As part of the plea agreement, defendant waived his right to appeal. County Court did not commit to any particular sentence, but advised defendant that he could receive up to nine years in prison and a period of postrelease supervision. The court ultimately sentenced defendant to six years in prison to be followed by two years of postrelease supervision. Defendant now appeals.
Defendant’s sole contention is that his sentence is harsh and excessive. We are, however, precluded from addressing this claim *1293given defendant’s valid waiver of appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Moron, 89 AD3d 1234 [2011]). Therefore, the judgment is affirmed.
Peters, EJ., Mercure, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.